      Case: 1:18-cr-00708-CAB Doc #: 69 Filed: 11/08/19 1 of 2. PageID #: 602




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                    )    CASE NO. 1:18-CR-708
                                             )
                       Plaintiff,            )    JUDGE CHRISTOPHER A. BOYKO
                                             )
       v.                                    )
                                             )    DEFENDANT’S MOTION TO FILE EX
KENNETH TYSON,                               )    PARTE HIS RESPONSE TO THE GOV-
                                             )    ERNMENT’S NOTICE OF POTENTIAL
                       Defendant.            )    VIOLATION OF PROTECTIVE ORDER

       Defendant Kenneth Tyson, through counsel, respectfully requests that he be permitted to file

his response to the government’s Notice of Potential Violation of Protective Order (Sealed Doc. 67)

ex parte. Mr. Tyson has fully complied with the Protective Order, which applies by its terms only to

Discovery Material (i.e., material received from the government in discovery). Defendant’s response

to the Notice includes a discussion of certain non-government sources of defense information, which

requires revealing defense strategy and work product to which the government is not entitled, poten-

tially including protected attorney-client communications.

                                                 Respectfully submitted,

                                                 /s/ Chris N. Georgalis

                                                 Christos N. Georgalis (OH: 0079433)
                                                 Edward R. Fadel (OH: 0085351)
                                                 Flannery  Georgalis, LLC
                                                 1375 E. 9th St., 30th Floor
                                                 Cleveland, OH 44114
                                                 Telephone: (216) 367-2095
                                                 Facsimile: (216) 367-2095
                                                 Email: chris@flannerygeorgalis.com
                                                 Email: efadel@flannerygeorgalis.com

                                                 Attorneys for Defendant Kenneth Tyson
      Case: 1:18-cr-00708-CAB Doc #: 69 Filed: 11/08/19 2 of 2. PageID #: 603



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                               /s/ Chris N. Georgalis
                                               Christos N. Georgalis

                                               Attorney for Defendant Kenneth Tyson




                                                  2
